United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Z.D., Appellant
and
DEPARTMENT OF AGRICULTURE, FOOD
SAFETY INSPECTION SERVICE, Argyle, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1315
Issued: October 12, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 30, 2017 appellant filed a timely appeal from a January 18, 2017 merit decision
and a March 21, 2017 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish a back
condition causally related to a November 1, 2016 employment incident; and (2) whether OWCP
properly denied appellant’s request for an oral hearing as untimely filed pursuant to 5 U.S.C.
§ 8124.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted new evidence accompanying his appeal. The Board is precluded from
reviewing evidence which was not before OWCP at the time it issued its final decision. Thus, the Board may not
consider the new evidence. See 20 C.F.R. § 501.2(c)(1).

On appeal appellant contends that a medical report from his healthcare provider
documents his work-related injury.
FACTUAL HISTORY
On November 18, 2016 appellant, then a 79-year-old supervisory public health
veterinarian medical officer, filed a traumatic injury claim (Form CA-1) alleging that on
November 1, 2016 he had acute severe back pain as a result of a motor vehicle accident.
In support of his claim, appellant submitted a New Lebanon Police Department Accident
Information Exchange Form regarding the November 1, 2016 incident. He also submitted a
December 6, 2016 memorandum from his supervisor, W.M., who related that appellant was in
the performance of duty at the time of the November 1, 2016 incident.
By letter dated December 13, 2016, OWCP advised appellant of the deficiencies of his
claim and requested that he submit medical evidence. It also requested that the employing
establishment submit treatment notes if appellant was treated at an employing establishment
medical facility.
Appellant submitted a November 2, 2016 medical report in which Dr. James C. Hicks, an
attending Board-certified family practitioner, noted that appellant presented with back pain from
a motor vehicle accident on November 1, 2016. Dr. Hicks discussed appellant’s medical history
and diagnosed back muscle strain.
Appellant also submitted an authorization for examination and/or treatment (Form
CA-16) that was signed on December 6, 2016 by the employing establishment. The employing
establishment noted an injury date of November 1, 2016 and that appellant had injured his back.
On the reverse side of the claim form dated January 1, 2017, Dr. Hicks again indicated that
appellant was involved in a motor vehicle accident on November 1, 2016 and had back pain. He
diagnosed low back strain and indicated by checking a box marked “yes” that the diagnosed
condition was caused or aggravated by an employment activity. Dr. Hicks also indicated that
appellant was totally disabled from November 1 to 2, 2016. He released appellant to return to
regular work on November 3, 2016.
By decision dated January 18, 2017, OWCP denied appellant’s traumatic injury claim as
the medical evidence of record did not contain a medical diagnosis in connection with the
accepted November 1, 2016 employment-related incident.
In an appeal request form dated February 18, 2017 and received by OWCP on
February 28, 2017, appellant requested an oral hearing before an OWCP hearing representative.3
By decision dated March 21, 2017, OWCP’s Branch of Hearings and Review denied
appellant’s hearing request as it was untimely filed. It found that the request was postmarked
February 18, 2017, which was not within 30 days of the issuance of OWCP’s January 18, 2017
3

The record includes an imaged copy of the envelope that contained the hearing request. However, the postmark
date is illegible.

2

decision. After exercising its discretion, OWCP further found that the issue in the case could be
equally well addressed through the reconsideration process.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence5 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability from work for which compensation is claimed is causally related
to that employment injury.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.7
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged.8
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.9 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon complete factual and
medical background, showing a causal relationship between the claimed condition and the
identified factors.10 The belief of the claimant that a condition was caused or aggravated by the
employment incident is insufficient to establish a causal relationship.11
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met his burden of proof to establish a back injury
caused or aggravated by the accepted November 1, 2016 employment incident.
Appellant submitted a January 1, 2017 form report from Dr. Hicks who noted a history of
the accepted November 1, 2016 employment incident and diagnosed low back strain. He
indicated by checking a box marked “yes” that the diagnosed condition was caused or aggravated
by an employment activity and found that appellant was totally disabled from November 1
4

Supra note 1.

5

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

6

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

8

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

9

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined, respectively).
10

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

11

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

3

to 2, 2016. The Board has held, however, that a checkmark on a form report without supporting
rationale, is of limited probative value and insufficient to establish a claim.12 Dr. Hicks did not
explain how or why appellant’s diagnosed condition and resultant disability were caused or
contributed to by the accepted employment incident. His November 2, 2016 report noted
appellant’s complaint of back pain from the November 1, 2016 work-related incident and found
that he had back muscle strain. However, Dr. Hicks merely repeated the history of injury as
reported by appellant without providing his own opinion as to whether appellant’s condition was
work related. To the extent that he is providing his own opinion, he failed to provide a
rationalized opinion regarding the causal relationship between appellant’s back condition and the
November 1, 2016 employment incident.13
The Board finds that appellant has failed to submit rationalized, probative medical
evidence sufficient to establish a back injury causally related to the November 1, 2016
employment incident. Appellant therefore did not meet his burden of proof.
On appeal appellant contends that a medical report from his healthcare provider
documents his work-related injury. For the reasons set forth above, the Board finds that the
medical evidence of record does not establish that appellant sustained a back condition causally
related to the accepted November 1, 2016 work incident.14
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides that a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the
issuance of the decision, to a hearing on his or her claim before a representative of the
Secretary.15 Sections 10.617 and 10.618 of the federal regulations implementing this section of
FECA provide that a claimant shall be afforded a choice of an oral hearing or a review of the
written record by a representative of the Secretary.16 A claimant is entitled to a hearing or
12

See D.B., Docket No. 16-0798 (issued December 2, 2016).

13

F.T., Docket No. 09-919 (issued December 7, 2009); George Randolph Taylor, 6 ECAB 986, 988 (1954)
(medical opinions not fortified by rationale are of diminished probative value).
14

The Board notes that the employing establishment executed a Form CA-16 on December 6, 2016 authorizing
medical treatment. The Board has held that where an employing establishment properly executes a Form CA-16,
which authorizes medical treatment as a result of an employee’s claim for an employment-related injury, it creates a
contractual obligation, which does not involve the employee directly, to pay the cost of the examination or treatment
regardless of the action taken on the claim. Although OWCP denied appellant’s claim for an injury, it did not
address whether he is entitled to reimbursement of medical expenses pursuant to the Form CA-16. Upon return of
the case, it should further address this matter. See D.M., Docket No. 13-0535 (issued June 6, 2013). See also
20 C.F.R. §§ 10.300, 10.304. L.D., Docket No. 16-1289 (issued December 8, 2016).
15

5 U.S.C. § 8124(b)(1).

16

20 C.F.R. §§ 10.616, 10.617.

4

review of the written record as a matter of right only if the request is filed within the requisite 30
days as determined by postmark or other carrier’s date marking and before the claimant has
requested reconsideration.17 Although there is no right to a review of the written record or an
oral hearing if not requested within the 30-day time period, OWCP may, within its discretionary
powers, grant or deny appellant’s request and must exercise its discretion.18 OWCP procedures
require that it exercise its discretion to grant or deny a hearing when the request is untimely or
made after reconsideration under section 8128(a).19
ANALYSIS -- ISSUE 2
A request for a hearing or review of the written record must, as noted above, be made
within 30 days after the date of the issuance of a final OWCP decision. Appellant’s February 18,
2017 hearing request was date stamped as having been received by OWCP on
February 28, 2017. OWCP noted that the request was postmarked February 18, 2017, which is
more than 30 days after its January 18, 2017 decision. However, the imaged copy of the
envelope that is in the record before the Board does not have a legible postmark date. Where the
postmark is not legible, the hearing request will be deemed timely unless OWCP has kept
evidence of date of delivery on the record reflecting that the request is untimely.20 As noted, the
appeal request form is date stamped as having been received on February 28, 2017.
Accordingly, the evidence regarding date of delivery reflects that appellant’s request is
untimely.21 Therefore, OWCP properly found in its March 21, 2017 decision that appellant was
not entitled to an oral hearing as a matter of right because his request was not made within 30
days of its January 18, 2017 decision.22
OWCP then properly exercised its discretion by noting that it had considered the matter
and denied appellant’s request for a hearing because the issue could equally well be addressed
through a request for reconsideration.23 The Board has held that the only limitation on OWCP’s
authority is reasonableness and an abuse of discretion is generally shown through proof of
manifest error, clearly unreasonable exercise of judgment, or actions taken which are contrary to
both logic and probable deduction from established facts.24 In this case, the evidence of record
17

Id. at § 10.616(a).

18

Eddie Franklin, 51 ECAB 223 (1999); Delmont L. Thompson, 51 ECAB 155 (1999).

19

See R.T., Docket No. 08-408 (issued December 16, 2008); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Hearings and Review of the Written Record, Chapter 2.1601.2(a) (October 2011).
20

Id. at Chapter 2.1601.4a (October 2011). Where the hearing request is mailed directly to the Branch of
Hearings and Review, the request will be date stamped, and both the envelope and request will be scanned into the
case file. Id. at Chapter 2.1601.3a (October 2011).
21

The Board notes that, even if the record documented that the hearing request was postmarked on February 18,
2017, it would still be untimely filed. Thirty days from January 18, 2017 is Friday, February 17, 2017.
22

Supra note 15; supra note 19 at Chapter 2.1601.4(a) (October 2011).

23

M.H., Docket No. 15-0774 (issued June 19, 2015).

24

Daniel J. Perea, 42 ECAB 214, 221 (1990).

5

does not indicate that OWCP abused its discretion in its denial of appellant’s request for an oral
hearing. Accordingly, the Board finds that OWCP properly denied his request for a hearing as
untimely filed under section 8124.25
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish a back
condition causally related to a November 1, 2016 employment incident. The Board further finds
that OWCP properly denied his request for an oral hearing as untimely filed pursuant to 5 U.S.C.
§ 8124.
ORDER
IT IS HEREBY ORDERED THAT the March 21 and January 18, 2017 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: October 12, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

25

R.P., Docket No. 16-0554 (issued May 17, 2016).

6

